Case 1:20-cv-01373-LPS Document 63 Filed 09/03/21 Page 1 of 3 PageID #: 1506




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 ALMIRALL, LLC,

                Plaintiff,

        v.                                                      C.A. No. 20-1373-LPS

 TORRENT PHARMACEUTICALS, LTD.,

                Defendant.


                                  MEMORANDUM ORDER

       WHEREAS, Plaintiff Almirall, LLC (“Almirall”) sued Defendant Torrent

Pharmaceuticals, Ltd. (“Torrent”) in this Court on October 9, 2020 (see generally D.I. 1);

       WHEREAS, after answering the complaint (see D.I. 9), Torrent moved for judgment on

the pleadings under Federal Rule of Civil Procedure 12(c) (see D.I. 17);

       WHEREAS, the Court granted Torrent’s motion (see D.I. 50, 51);

       WHEREAS, the Court continues to believe that, based on the then-operative pleadings

and the arguments that Almirall made or chose not to make, Torrent’s motion was meritorious;

       WHEREAS, Almirall subsequently moved for leave to amend its complaint (D.I. 53);

and

       WHEREAS, the Court has considered full letter briefing on Almirall’s motion for leave

to amend (see generally D.I. 54, 59, 61);

       NOW, THEREFORE, IT IS HEREBY ORDERED that: (i) Almirall’s motion for

leave to amend (D.I. 53) is GRANTED; (ii) Almirall may file its proposed amended complaint

(D.I. 53-1) no later than September 10, 2021; and (iii) Almirall shall pay Torrent’s reasonable
Case 1:20-cv-01373-LPS Document 63 Filed 09/03/21 Page 2 of 3 PageID #: 1507




fees and costs incurred in connection with Torrent’s motion for judgment on the pleadings (D.I.

17).

          1.   Almirall sought its proposed amendment before the relevant deadline in the

governing scheduling order. (See D.I. 23 ¶ 2) Under Federal Rule of Civil Procedure 15(a)(2),

the Court “should freely give leave” to amend “when justice so requires.” Having reviewed the

proposed amended complaint, the Court cannot say that Almirall’s proposed amendment is

necessarily futile. The amended complaint contains substantial new allegations regarding the

asserted patent’s prosecution history, which may make this case one in which it is appropriate to

have further proceedings before resolving the question of prosecution history estoppel. (See

D.I. 50 at 10-11) (“[T]he Court may choose in any particular Hatch-Waxman case (and likely the

vast majority of them) to evaluate prosecution history estoppel at trial, as the Court will usually

make a better decision when it has a full evidentiary record and the opportunity to consider at

length all aspects of the parties’ disputes.”) Accordingly, the Court concludes that prompt

amendment is in the interest of justice so that this case may proceed toward a decision on the

merits.

          2.   Almirall’s proposed amendment does not, however, absolve it of responsibility

for the tortuous procedures that led to this point. As Torrent rightfully points out, “Torrent

invested substantial money and effort moving for judgment on the pleadings on Almirall’s

original complaint and the Court spent considerable time deciding Torrent’s motion.” (D.I. 59

at 1) Almirall could have prevented that loss of time (and Torrent’s money) by including all

relevant factual allegations in its original complaint, by moving to amend before the Court

decided Torrent’s motion, or, at a minimum, by raising its arguments regarding prosecution
Case 1:20-cv-01373-LPS Document 63 Filed 09/03/21 Page 3 of 3 PageID #: 1508




history estoppel in its opposition brief. (See D.I. 50 at 14) (noting Almirall’s “failure . . . to

meaningfully address the merits of [Torrent]’s motion in its brief”) Almirall’s failure to pursue

any of those courses of action led to the Court’s decision on the issue of prosecution history

estoppel without the benefit of Almirall’s identification of potentially pertinent portions of the

prosecution history. (See id. at 10) (“It is entirely appropriate for Torrent to highlight what it

contends are the most relevant portions of the prosecution history. The failing is on Almirall’s

part, which did not direct the Court’s attention to any other portions of the prosecution history

from which the Court could reach the conclusion that Almirall prefers.”) Almirall’s deficient

response to the motion for judgment on the pleadings is even more inexplicable in light of the

new contentions it has raised in its amended complaint. Almirall has litigated the patent-in-suit

in numerous other cases and could have presented its new allegations much earlier in this case.

Almirall’s litigation tactics resulted in the substantial delay of this case and the unusual

consequence of Torrent having to continue to litigate a case in which it has already prevailed on

a motion for judgment on the pleadings. It is appropriate to require Almirall to bear the fees and

costs associated with that delay.

       IT IS FURTHER ORDERED that: (i) Torrent shall provide an accounting of its

reasonable fees and costs incurred in connection with its motion for judgment on the pleadings

(D.I. 17) no later than September 14, and (ii) the parties shall submit a joint status report no later

than September 21.



                                                       ________________________________
September 3, 2021                                      HONORABLE LEONARD P. STARK
Wilmington, Delaware                                   UNITED STATES DISTRICT JUDGE
